I should like
to extend my warmest congratulations to you, Sir,
Ambassador Jan Eliasson of Sweden, on your
assumption of the presidency of the General Assembly
at its sixtieth session. I should also like to express
fraternal greetings to Secretary-General Kofi Annan,
whose wisdom and commitment to multilateralism
have made an immense contribution to progress here at
the United Nations. Minister Jean Ping of Gabon
deserves special recognition for the competent and
dedicated manner in which he presided over the
General Assembly at its fifty-ninth session.
This is a rare and historic opportunity to promote
change; let us not waste it. Peace, development,
democracy and respect for human rights are objectives
that unite us. Reform must be our motto.
The final document adopted yesterday at the
summit (resolution 60/1) has unquestionably fallen
short of our expectations. However, it provides us with
guidelines that will enable us to carry out our work.
The General Assembly must be strengthened.
More than ever, we need a forum with universal
representation, in which the crucial issues of today’s
world can be democratically debated. The General
Assembly must provide leadership and political
guidance to the Organization as a whole. In supporting
the authority of the General Assembly by enabling it to
act more speedily and be more productive, we are
supporting the very essence of the United Nations.
The Economic and Social Council must again
become a dynamic and influential organ. It must help
us to come together on issues related to trade, finance
and development in an environment free from
prejudice and dogma. The Economic and Social
Council should be a privileged, deliberative forum in
our quest for reconciliation between the objectives of
sustainable economic growth and the reduction of the
inequalities caused by asymmetric globalization.
President Lula suggested this year, at the summit of the
Group of Eight (G-8) at Gleneagles, that we could start
raising the profile of the Economic and Social Council
by organizing a high-level segment, with the
participation of the Finance Minister of the country
holding the G-8 presidency. The Economic and Social
Council must also help to promote peace and stability
in partnership with the Security Council, as provided
for in Article 65 of the Charter.
The establishment of a Peacebuilding
Commission will bridge an important institutional gap.
It will be a link between security and development.
Currently, there is no such link.
The structures and mechanisms of the
Organization in the human rights field must be
improved and reinforced. We support the creation of a
Human Rights Council, based on the principles of
universality, dialogue and non-selectivity. The
elaboration of an annual global report on human rights
by the Office of the United Nations High
Commissioner for Human Rights, covering all
countries and situations, will help to increase the
credibility of the United Nations human rights system.
The Secretary-General has called for better
coordination in our work to protect victims of grave
and systematic violations of human rights.
International cooperation in the field of human rights
and humanitarian assistance must be guided by the
principle of collective responsibility. We have
maintained on several occasions — in our region and
elsewhere — that the principle of non-intervention in
the domestic affairs of States must be associated with
the idea of “non-indifference”.
We have been called upon to deal with new
concepts, such as human security and the responsibility
to protect. We agree that they merit a proper place in
our system. But it is an illusion to believe that we can
combat the dysfunctional politics at the root of grave
human rights violations by military means alone, or
even by economic sanctions, without fully utilizing
diplomacy and persuasion.
Human security is mainly the result of just and
equitable societies that promote and protect human
rights, strengthen democracy and respect the rule of
law, while creating opportunities for economic
development and social justice. The United Nations
6

was not created to disseminate the notion that order
should be imposed by force. That extreme expedient
can be considered only when all other efforts have
been exhausted and peaceful solutions have proved not
to be viable. A judgement as to the existence of such
exceptional circumstances must always be a
multilateral one.
The Charter foresees two situations in which the
use of force is permissible: to restore or maintain
international peace and security, and in the case of the
right to self-defence. Mixing those two concepts would
blur the meaning of the very tenets of this
Organization.
Security Council reform is the centrepiece of the
reform process in which we are engaged. The vast
majority of Member States recognize the need to make
the Security Council more representative and
democratic.
At this historic juncture, no Security Council
reform effort will be meaningful unless it contemplates
an increase in the number of permanent and non-
permanent seats, with developing countries from
Africa, Latin America and Asia included in both
categories. We cannot accept the perpetuation of
imbalances that run contrary to the very spirit of
multilateralism.
Above all, a more efficient Council must be
capable of ensuring that its decisions are implemented.
It is not reasonable to expect the Council to continue to
expand its agenda and responsibilities without
addressing its democracy deficit.
Two years ago, President Luiz Inácio Lula da
Silva declared before the Assembly that every nation
that is committed to democracy at the domestic level
must strive for more transparent, legitimate and
representative decision-making processes in its
external relations. In the same spirit, Secretary-General
Kofi Annan pointed out the contradictions to be
overcome, stating:
“We are the ones who go around the world
lecturing everybody about democracy. I think it is
about time we apply it to ourselves, and then
show that there is effective representation”.
We are still far from accomplishing the goals of
the Millennium Declaration. This week’s summit has
stressed the importance of a renewed commitment to
development assistance and contributed to promoting
universal acceptance of the target of 0.7 per cent of
gross national product devoted to official development
assistance. At the same time, we must continue to work
on innovative and additional sources of financing. I
note with satisfaction that since the Summit of World
Leaders for Action against Hunger and Poverty,
convened last year by President Lula, we have
achieved significant progress. A growing number of
Governments and non-governmental organizations
have joined in the effort to eradicate hunger and
poverty. This is the only war in which we are engaged.
This is the only war we can all win.
This year we witnessed yet again brutal acts of
terrorism. Innocent civilians, women and children are
today victims of groups who stand as adversaries to the
values we share. As a country whose identity cannot be
dissociated from the notions of tolerance and diversity,
Brazil rejects in the strongest terms those abhorrent
acts, which go against the very notion of humanity. We
will continue to lend our support to increased
international cooperation in the fight against terrorism
and in the struggle to eliminate its deep-rooted causes.
Such efforts must be undertaken with due respect
for international law and human rights. The fight
against terrorism cannot be viewed in terms of police
repression alone. Nor can such repression result in
absurd and indiscriminate killing like terrorism itself.
Despite the fact that there is no automatic linkage
between poverty and terrorism, communities can be
exposed to extreme attitudes by fanatical groups as a
result of grave social and economic problems,
especially when associated with the absence of civil
and political liberties. I wish to express Brazil’s
readiness to work intensively with a view to the prompt
conclusion of a comprehensive convention against
terrorism.
We recognize the risks of the proliferation of
weapons of mass destruction. At the same time, we
cannot disregard the importance of reducing and
dismantling existing arsenals of all such weapons. We
regret that the seventh Review Conference of the
Parties to the Treaty on the Non-Proliferation of
Nuclear Weapons did not produce tangible results.
Together with non-proliferation efforts, we must
continue to work tirelessly towards nuclear
disarmament.
In addition to the challenges I have just referred
to, we are faced with two crises of global scope: the
7

pandemic explosion of HIV/AIDS and the serious
threats posed by climate change. Brazil will continue to
promote the implementation of existing multilateral
instruments to fight those scourges.
Brazil is committed to reinforcing the strategic
alliance with its main partner in our region —
Argentina — and to the promotion of a prosperous,
integrated and politically stable South America,
building upon our experience in the Southern Cone
Common Market (MERCOSUR). We will tirelessly
strive for MERCOSUR’s advancement in the economic
and political fields. The South American Community
of Nations, which was founded last year in Cuzco,
Peru, can be seen as a driving force for integration in
Latin America and the Caribbean as a whole.
Our efforts in establishing partnerships with other
developing countries go beyond our immediate region.
The India-Brazil-South Africa Dialogue Forum (IBSA)
has brought together three large democracies from
Africa, Asia and Latin America that are keen on
deepening the economic, political and cultural ties
between them and between their regions. Together with
other partners, we have joined in setting up the Group
of Twenty (G-20), which places developing countries
at the centre of agricultural trade negotiations of the
World Trade Organization’s Doha round. Thanks to the
role played by the G-20, it has been possible to
combine trade liberalization with social justice in the
context of the multilateral trading system.
Strengthening our ties with Africa has been a
long-standing aspiration of Brazil’s. No previous
Government has pursued that objective with the
resolve demonstrated by President Lula. Trade and
cooperation between Brazil and Africa have grown
significantly. Political dialogue has intensified. We
have been contributing to the consolidation of peace
and democracy in countries such as Guinea-Bissau and
Sao Tome and Principe. We have helped to fight
hunger, develop agriculture and combat the scourge of
HIV/AIDS in various brother countries of Africa.
The same sense of solidarity inspires us to
participate in United Nations peace efforts in Haiti.
The Brazilian and Latin American presence in Haiti is
unprecedented, in terms of both troops and political
commitment. We are motivated by three main
objectives: establishing a safe environment, promoting
dialogue among the various political actors with a view
to a genuine democratic transition and securing
effective international support for institutional, social
and economic reconstruction. Haiti is likely to be the
first test case for the Peacebuilding Commission.
Brazil and the Arab world are renewing their ties
of friendship, inspired by strong historical and cultural
affinities. Apart from bilateral initiatives, Brazil has
been strengthening its relations with regional
groupings such as the Gulf Cooperation Council and
the Arab League. In May 2005, an unprecedented
summit of South American and Arab States took place
in Brasilia. That pioneering initiative brought together
two regions of the developing world in a concrete
demonstration of harmony of civilizations.
On several trips to the Middle East, I had the
opportunity to talk to variety of people, including
leaders from Israel and Palestine. They are aware of
Brazil’s willingness to support the work of the Quartet
as a partner for peace. The practice of tolerance and
respect for others, as well as the harmonious co-
existence of different communities in our country,
constitute our comparative advantage. I believe that
conviction is shared by eminent persons and political
leaders from both Israel and Palestine.
At the beginning of this new chapter in the life of
the United Nations, Brazil remains committed to the
ideals that led to the creation of the only Organization
of universal scope, the only body that can guarantee a
future of peace and prosperity — not for the few, but
for all.